Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed November 12, 2021.

Response to Applicant Interview Summary
	Applicant’s Interview Summary filed 11/12/2021 alleges an oral agreement between Applicant and the Examiner regarding the standards of patentability determination. Although recognizing that Applicant’s allegations are a digression from the substantive matters of the instant application, the Examiner is compelled to make the record clear that patentability determination will not be limited by Applicant’s constructed definition of a proper prima facie case of obviousness. See MPEP §2100, especially MPEP §2141-2145, for the legal standards of a prima facie case of obviousness. Examiner acknowledges that a rejection under 35 U.S.C. 103 must have a reasonable expectation of success. Applicant’s characterization of a proper prima facie case of obviousness is incomplete because it is not solely the express teachings found in the prior art that establish a prima facie case of obviousness but how one of ordinary skill in the art would perceive and interpret the prior art, which is a finding the Examiner makes. The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. Attention is directed the Examiner’s Interview Summary mailed 09/12/2021 for a record of the substance of the interview.

Amendments
           Applicant's amendments, filed 11/12/2021, is acknowledged. 
	Applicant has amended claims 1, 9, 17, and 28.
	Applicant has added new claims 31-33.
	Claims 2-5, 22-27 are cancelled.
	Claims 1, 6-21, 28-33 are pending.
Claims 6-8, 12-13, 15, and 21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention.
Claims 1, 9-11, 14, 16-20, 28-33 are under examination. 
	 
Priority
	This application is a CONTINUATION of U.S. Patent Application 15/556,412, filed 09/07/2017, claiming priority based on International Application No. PCT/US16/21810, filed 03/10/2016, and U.S. Provisional Application 62/130,899, filed 03/10/2015.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/10/2021 is being considered.

Withdrawal of Prior Rejections/Objections
	Rejections and/or objections not reiterated from the previous Office action mailed 06/17/2021 are hereby withdrawn. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 31-33 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 31 merely recites wherein the vector is expressed in endothelial cells lining the brain microvasculature; claim 32 merely recites wherein the vector transduces endothelial cells lining the brain microvasculature; and claim 33 merely recites wherein the method expresses Glut1 in endothelial cells lining the brain microvasculature. Claim scope is not limited by claim language that does not limit a claim to a particular structure. In this case, claims 31-33, each dependent on claim 1, do not recite any additional method steps and/or structure further limiting the method of claim 1, but rather merely indicate intended results of the performing the method of claim 1. Essentially, claims 31-33 only indicate intended results that naturally flows from administering the AAV9 vector, as recited in claim 1, without further limiting the claims to a particular structure and/or manipulative action. Accordingly, claims 31-33 are considered as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends.


	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10-11, 14, 16-20, 28-33 are rejected under 35 U.S.C. 103 as being unpatentable over Winkler et al. "GLUT1 reductions exacerbate Alzheimer's disease vasculo-neuronal dysfunction and degeneration" Nat. Neurosci. 18, 521-530 (02 Mar. 2015), of record in IDS; in view of US 2012/0232130 A1 to Cepko et al.; Bevan et al. “Systemic Gene Delivery in Large Species for Targeting Spinal Cord, Brain, and Peripheral Tissues for Pediatric Disorders” Molecular Therapy (2011), Vol. 19, No. 11, 1971–1980, of record in IDS; Klepper et al. “GLUT1 deficiency syndrome in clinical practice” Epilepsy Research (2012) 100, 272-277; De Vivo et al. “Glut1 deficiency: CSF glucose. How low is too low?” REVUE NEUROLOGIQUE 164 (2008) 877–880; Wang et al. “A mouse model for Glut-1 haploinsufficiency” Human Molecular Genetics (2006), Volume 15, Issue 7, pages 1169–1179, of record in IDS; and US 2013/0158104 A1 to Tubert et al.
This rejection is reiterated under the same grounds set forth in the previous Office action with respect to claims 1, 10-11, 14, 16-20, 29-30; and is newly applied to claims 28, 31-33. A response to Applicant’s traversal follows this rejection.
Regarding claims 1 and 11, Winkler discloses a method of treating Glut1 deficiency syndrome (GLUT1 haploinsufficiency, Slc2a1+/-) in a subject in need thereof, comprising a step of administering to the subject an effective amount of an adenoviral vector (Ad.Slc2a1), wherein the vector comprises a nucleic acid sequence encoding Glut1 operatively linked to a CAG promoter. See page 525, col. 1, “To confirm that GLUT1 regulates LRP1-dependent Aβ clearance at the BBB in vivo, we performed a rescue experiment with GLUT1, re-expressing GLUT1 in the hippocampus of Slc2a1+/−APPSw/0 mice using adenovirally mediated Ad.Slc2a1 transfer. In comparison to expression in the hippocampus injected with the control empty vec-tor, Ad.Slc2a1 increased the expression of both GLUT1 and LRP1 in brain microvessels (Supplementary Fig. 5d–g), which in turn reduced the Aβ load, Aβ40 and Aβ42 levels by 37%, 45% and 33%, respec-tively (Fig. 3k–m)”; see also Online Methods, page 2, col. 2, “The murine Slc2a1 expression adenovirus Ad.Slc2a1 was produced by SignaGen Laboratories. The mouse Slc2a1 gene was under control of a CAG promoter. In vivo transduction in the hippocampus with Ad.Slc2a1 or control empty vector was performed as above”).
Winkler discloses wherein the viral vector is an adenoviral vector, as opposed to a recombinant AAV9 vector. 
Prior to the effective filing date of the instantly claimed invention, Cepko is considered relevant prior art for teaching a method of treating a disorder associated with neuronal cells deprived of glucose comprising a step of administering a recombinant AAV vector comprising a nucleic acid sequence encoding Glut1 operatively linked to a promoter. See Abstract; see paragraphs [0003, 0015, 0083, 0105, and 0133]. Cepko further discloses that the vector is administered intravenously (paragraph [0090]).
In addition, prior to the effective filing date of the instantly claimed invention, Bevan is considered relevant prior art for teaching a step of intravenously administering a recombinant AAV9 
Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to substitute an adenoviral vector, as taught by Winkler, with a recombinant AAV9 vector, as taught by Bevan, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. An artisan would be motivated to perform said substitution because recombinant AAV9 vector for gene transfer is known in the art to efficiently cross the blood-brain barrier (BBB) and target the central nervous system (CNS) when administered systemically.
The instant claims further recite the limitation wherein the method alleviates hypoglycorrhachia. Prior to the effective filing date of the instantly claimed invention, Klepper teaches Glut1 deficiency syndrome (GLUT1 DS) is caused by impaired glucose transport across the blood-brain barrier and defect in GLUT1 gene results in low cerebrospinal fluid (CSF) glucose levels, a condition termed “hypoglycorrhachia”. See page 272. Winkler recognizes that GLUT1 deficiency syndrome (“GLUT1 haploinsufficiency”) results in reduced CSF glucose levels (page 521, col. 1). In addition, prior to the effective filing date of the instantly claimed invention, De Vivo teaches that “[h]ypoglycorrhachia is the distinctive biomarker for Glut1-DS [Glut1 deficiency syndrome]” and that “[w]e have never seen a Glut1-DS patient with normal CSF glucose and lactate values” (page 878, col. 2). That is, De Vivo teaches that all patients suffering from GLUT1 deficiency syndrome are found to exhibit hypoglycorrhachia (low CSF glucose levels). Therefore, prior to the effective filing date of the instantly claimed invention, the art recognized that prima facie obvious because, as taught by Klepper and De Vivo, the prior art recognizes that hypoglycorrhachia is caused by GLUT1 DS and that all patients suffering from GLUT1 DS are found to exhibit hypoglycorrhachia.
Regarding claim 10, Winkler discloses that the subject has a mutation in the SLC2A1 gene (page 525, col. 1, “To confirm that GLUT1 regulates LRP1-dependent Aβ clearance at the BBB in vivo, we performed a rescue experiment with GLUT1, re-expressing GLUT1 in the hippocampus of Slc2a1+/−APPSw/0 mice using adenovirally mediated Ad.Slc2a1 transfer”). In particular, Winkler uses a mouse model for Glut-1 haploinsufficiency disclosed by Wang (see Online Methods, first paragraph). Wang discloses that the mouse model was generated by targeted disruption of the promoter and exon 1 regions of the mouse GLUT-1 gene (SLC2A1) (see Abstract). In addition, Klepper discloses that “[t]he majority of [human] patients [with GLUT1 deficiency syndrome] carry mutations in the SLC2A1 gene encoding the GLUT1 transporter” (page 272, col. 1). De Vivo also recognizes that patients suffering from GLUT1 deficiency syndrome have a mutation in the human GLUT1 (SLC2A1) gene (see page 877-878, joining paragraph; see also Figure 1).
Regarding claims 16-17, Winkler discloses that the adenoviral vector comprises the SLC2A1 gene operably linked to a CAG promoter (see Online Methods, page 2, col. 2, “The murine Slc2a1 expression adenovirus Ad.Slc2a1 was produced by SignaGen Laboratories. The mouse Slc2a1 gene was under control of a CAG promoter”). The CAG promoter comprises a chicken Beta-actin promoter and a CMV early enhancer element, as evidenced by US 2013/0158104 A1 to Tubert et al. (see paragraph [0048]). Bevan discloses that the recombinant AAV9 vector comprises a chicken β-
Regarding claim 18, Klepper discloses that diagnosis of GLUT1 deficiency syndrome (GLUT1 DS) is confirmed if the subject has a CSF glucose level of less than 40 mg/dL (page 273, col. 1, “The diagnosis of GLUT1DS by means of a lumbar puncture is confirmed if: CSF glucose concentration is < 2.2 mmol/l (<40 mg/dl)”). De Vivo identifies GLUT1 DS patient populations with hypoglycorrhachia having a CSF glucose level of less than 40 mg/dL (page 878, col. 2; see also Table 1 on page 879).
Regarding claims 19-20, De Vivo identifies GLUT1 DS patient populations with “milder” hypoglycorrhachia having a CSF glucose level in the range of 41 to 52 mg/dL (page 878, col. 2; see also Table 1 on page 879). The patient populations identified by De Vivo as having CSF glucose levels less than 40 mg/dL and between 41-52 mg/dL read on the instant recitation of “below 53 mg/dL” (claim 20).
Regarding claims 29-30, Winkler does not administer the adenoviral vector comprising the Glut1 gene (SLC2A1 gene) systematically (see Online Methods, page 2, col. 2, first paragraph). However, Bevan discloses that the recombinant AAV9 vector for gene transfer is administered intravenously (i.e. systemically) for gene transfer targeting the central nervous system (CNS) (see Abstract). In addition, Cepko discloses that the viral vector (AAV vector) comprising Glut1 gene is administered intravenously (paragraph [0090]). An artisan would be motivated to perform the administration intravenously (i.e. systemically) because said route of administration is noninvasive.
Regarding claim 14, Cepko discloses wherein the nucleotide sequence encoding Glut1 is represented by GenBank Accession No. 166795299 (see paragraph [0106]), which is 100% identical to SEQ ID NO: 79 of the instant application (alignment provided below).
Regarding claims 28, 31-33, with respect to the limitation that the subject has a blood-brain barrier, the prior art recognizes that vertebrates, including mice and primates, have a BBB, and further recognizes that the AAV9 vector crosses the BBB. For example, see page 521 of Winkler; see also pages 1971-1972, joining paragraph, of Bevan.
With respect to the limitations of claim 28 wherein the recombinant AAV9 vector crosses the blood-brain barrier in sufficient amount to express Glut1 in endothelial cells lining the brain microvasculature; claim 31 wherein the vector is expressed in endothelial cells lining the brain microvasculature; claim 32 wherein the vector transduces endothelial cells lining the brain microvasculature; and claim 33 wherein the method expresses Glut1 in endothelial cells lining the brain microvasculature, claim scope is not limited by claim language that does not limit a claim to a particular structure. In this case, these limitations merely indicate intended results of the performing the method of claim 1 without clearly further limiting the structure and/or manipulative actions recited in claim 1. Essentially, these limitations merely indicate intended results that naturally flows from administering the AAV9 vector as recited in claim 1 without further limiting the claims to a particular structure and/or manipulative action. Moreover, the prior art recognizes AAV9 vector crosses the blood-brain barrier (see Abstract of Bevan) and that GLUT1 is expressed in endothelial cells at the blood-brain barrier (see Winkler, page 521, first paragraph). In addition, Winkler discloses that gene transfer of GLUT1 in GLUT1-deficient mice resulted in increased GLUT1 expression in brain microvessels. See page 525, second paragraph; see also Supplementary Figures 5d-e. For these reasons, and those set forth above, claims 28, 31-33 are considered prima facie obvious over the cited prior art.



Alignment between GenBank Accession No. 166795299 and instant SEQ ID NO: 79

    PNG
    media_image1.png
    591
    645
    media_image1.png
    Greyscale



Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Winkler et al. "GLUT1 reductions exacerbate Alzheimer's disease vasculo-neuronal dysfunction and degeneration" Nat. Neurosci. 18, 521-530 (02 Mar. 2015), of record in IDS; US 2012/0232130 A1 to Cepko et al.; Bevan et al. “Systemic Gene Delivery in Large Species for Targeting Spinal Cord, Brain, and Peripheral Tissues for Pediatric Disorders” Molecular Therapy (2011), Vol. 19, No. 11, 1971–1980, of record in IDS; Klepper et al. “GLUT1 deficiency syndrome in clinical practice” Epilepsy Research (2012) 100, 272-277; De Vivo et al. “Glut1 deficiency: CSF glucose. How low is too low?” REVUE Wang et al. “A mouse model for Glut-1 haploinsufficiency” Human Molecular Genetics (2006), Volume 15, Issue 7, pages 1169–1179, of record in IDS; and US 2013/0158104 A1 to Tubert et al., as applied to claims 1, 10-11, 14, 16-20, 28-33 above; in further view of De Giorgis et al. “GLUT1 deficiency syndrome 2013: Current state of the art” SEIZURE (2013), 22(10), 803-811, of record in IDS.
This rejection is newly applied.
Regarding claim 9, Winkler does not disclose wherein the subject receives a ketogenic diet prior to GLUT1 gene transfer. Klepper teaches that the ketogenic diet is the “therapy of choice” for GLUT1 deficiency syndrome (GLUT1 DS). See page 274. In addition, prior to the effective filing date of the instantly claimed invention, De Giorgis is considered relevant prior art for teaching that the ketogenic diet (KD) has been used “safely and effectively for decades” for treatment of epilepsy (a condition associated with GLUT1 DS), and further that the ketogenic diet “should be started as early as possible whenever GLUT1DS is suspected”. See page 807, col. 2. Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to perform GLUT1 gene transfer (as taught by Winkler) in a subject that has received a ketogenic diet because the prior art, as discussed above, recognizes that the ketogenic diet is a safe and effective therapy choice for patients suffering from GLUT1 DS, and further that the ketogenic diet should be started as early as possible whenever GLUT1DS is suspected.

Response to Declaration/Arguments
The declaration under 37 CFR 1.132 of Guangping Gao, filed 11/12/2021, is acknowledged. The declaration, and Applicant’s remarks filed 11/12/2021, have been carefully considered, but are not found persuasive for the following reasons.
prima facie obviousness case because the prior art provides no information, directed, or specific suggestion” of alleviating hypoglycorrhachia as claimed. See pages 11-12 of Applicant’s reply. Applicant continues this line of reasoning by arguing that the cited prior art references of Klepper, De Vivo, Cepko, Wang, Bevan, Tubert, and Winkler fail to expressly teach or suggest that Glut1 gene transfer would result in alleviation of hypoglycorrhachia. See pages 13-15 of Applicant’s reply. Applicant’s remarks have been carefully considered, but are not found persuasive.
First, the rejection does not merely recognize Glut1 deficiency syndrome as a “problem”. Rather, the rejection cites Winkler for expressly disclosing treatment of Glut1 deficiency syndrome by gene transfer of a Glut1 gene. 
Second, claim scope is not limited by claim language which does not limit the claim to a particular structure or manipulative action. See MPEP 2111.04. In this case, the limitation “wherein the method alleviates hypoglycorrhachia” merely indicates an intended result of performing the claimed method without clearly further limiting the structure and/or manipulative actions recited in the claim. In other words, the alleviation of hypoglycorrhachia naturally flows from performing the recited step of administering to a subject suffering from Glut1 deficiency syndrome an effective amount of a recombinant AAV9 vector, the vector comprising a nucleic acid sequence encoding Glut1 operatively linked to a promoter. The Examiner does not use the term “inherent”, as 
Third, the limitation “wherein the method alleviates hypoglycorrhachia” is not considered an unexpected intended result. The prior art recognizes that Glut1 deficiency syndrome is caused by impaired glucose transport across the blood-brain barrier and defect in the GLUT1 gene results in low cerebrospinal fluid (CSF) glucose levels, which is a condition termed “hypoglycorrhachia”. In other words, the prior art recognizes that hypoglycorrhachia is a condition caused by Glut1 deficiency syndrome, and therefore treatment of the disease (Glut1 deficiency syndrome) would reasonably be expected to alleviate conditions caused by the disease (hypoglycorrhachia). Indeed, hypoglycorrhachia is a condition defined by low glucose levels in the cerebrospinal fluid (CSF). Glut1 deficiency syndrome causes hypoglycorrhachia due to a defect in the Glut1 gene disrupting glucose transport across the blood brain barrier. Accordingly, rescuing expression of Glut1 would reasonably be expected to at least partially restore glucose transport across the blood brain barrier, thereby alleviating hypoglycorrhachia. 
Fourth, it is not solely the express teachings of the prior art that must establish a reasonable expectation of success in practicing the claimed invention. It is the Examiner’s rejection under 35 U.S.C. 103 that must have a reasonable expectation of success. The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. The Examiner is not necessarily required to provide a prior art reference expressly teaching that Glut1 gene transfer would achieve alleviation of hypoglycorrhachia.

Accordingly, the ordinary artisan aware of prior art disclosures such as Varadi and Chen would have expected AAV9 to possess the ability to transduce endothelial cells of the brain.

Gao further declares that Glut1 must be expressed in brain endothelial cells in order to alleviate hypoglycorrhachia (items #7-8). In particular, Gao cites Wang for disclosing that Glut1 In other words, absent evidence to the contrary, a viral vector capable of transducing brain endothelial cells does not appear to be necessarily required to alleviate hypoglycorrhachia or increase CSF glucose levels.

Gao declares that Bevan suggests that transduction of cells of the brain by AAV9 to be “heterogeneous” and “unpredictable” because, although Bevan discloses that AAV9 can transduce glial cells, skeletal muscle or peripheral organs, motor neurons, and, within the brain, cerebellar Purkinje cells and nerve fibers, Bevan never suggests that AAV9 could transduce “cells of the brain relevant to Glut1 deficiency syndrome” (item #9). This argument is repeated on page 14 of Applicant’s reply. Applicant’s remarks have been carefully considered, but are not found persuasive.  In this case, Bevan’s failure to disclose that AAV9 is capable of transducing “cells of the brain relevant to Glut1 deficiency syndrome” is not evidence that AAV9 transduction in the brain is “heterogeneous” or “unpredictable” but rather a mere recognition of certain cell types are transduced by AAV9. Indeed, the terms “heterogeneous” or “unpredictable” do not appear in the Bevan disclosure. That Bevan is silent to the capability of AAV9 to transduce brain endothelial cells is not equivalent to a teaching that AAV9 cannot transduce brain endothelial cells, as suggested by Applicant.

Gao further declares that Korbelin et al. “A brain microvasculature endothelial cell-specific viral vector with the potential to treat neurovascular and neurological diseases” EMBO Mol Med (April 2016) 8: 609–625, of record in IDS, explains, with AAV9 “very high vector doses (up 2x1014 vg/kg) are needed to efficiently transduce the CNS, and the brain endothelial cells – being a very important therapeutic target as key player of the BBB – are not transduced”, citing page 616, left col. (Applicant’s emphasis). This argument is repeated on pages 15-16 of Applicant’s reply. Applicant’s remarks have been carefully considered, but are not found persuasive. As an initial matter, it is noted that the For these reasons, and those discussed above, it is the Examiner’s position that the preponderance of evidence is not in favor of Applicant’s position that one of ordinary skill in the art believed or expected that AAV9 is unable to transduce brain endothelial cells prior to the effective filing date of the instantly claimed invention.

Gao further declares that, although relating the Glut1 gene therapy, Cepko and Winkler fail to suggest neither AAV9 nor alleviating hypoglycorrhachia (items #13-14). The argument is repeated on page 13, last full paragraph, and pages 14-15, joining paragraph, of Applicant’s reply. Applicant’s remarks have been carefully considered, but are not found persuasive. First, as set forth in the rejection, although Cepko and Winkler fail to suggest AAV9, the ordinary artisan would have been motivated to use AAV9 because the AAV9 vector for gene transfer is known in the art to efficiently cross the blood-brain barrier (BBB) and target the central nervous system (CNS) when administered systemically. Second, it is not necessarily required that Winkler or Cepko expressly teach that Glut1 gene transfer would alleviate hypoglycorrhachia. The limitation “wherein the method alleviates hypoglycorrhachia” merely indicates an intended result of performing the claimed method without is a condition caused by Glut1 deficiency syndrome, and therefore treatment of the disease (Glut1 deficiency syndrome) would reasonably be expected to alleviate conditions caused by the disease (hypoglycorrhachia). Indeed, hypoglycorrhachia is a condition defined by low glucose levels in the cerebrospinal fluid (CSF). Glut1 deficiency syndrome causes hypoglycorrhachia due to a defect in the Glut1 gene disrupting glucose transport across the blood brain barrier. Accordingly, rescuing expression of Glut1 would reasonably be expected to at least partially restore glucose transport across the blood brain barrier, thereby alleviating hypoglycorrhachia.

Applicant argues that Klepper’s teaching of using the ketogenic diet (KD) to increase ketones as an alternative fuel source suggests that the “authors believed increasing glucose levels to be unachievable by then-known methods”. See first paragraph on page 13 of Applicant’s reply. Applicant’s remarks have been carefully considered, but are not found persuasive. In this case, Applicant’s argument is mere speculation into the thoughts and beliefs of the authors of the Klepper disclosure. Klepper’s teaching of using KD in treating Glut1 deficiency syndrome is not equivalent to a teaching that “increasing glucose levels to be unachievable by then-known methods”.

Applicant argues that Winkler demonstrates treatment using a different gene therapy vector from the one claimed and “in a disease condition other than the one claimed”. See pages 14-15, joining paragraph, of Applicant’s reply. Applicant’s remarks have been carefully considered, but are  Slc2a1+/- mice which Winkler expressly refers to mice having “GLUT1 haploinsufficiency”. The Slc2a1 gene encodes for Glut1. In other words, the Slc2a1 gene is the Glut1 gene. See Abstract; first paragraph on page 521; and page 525, col. 1. That is, Winkler performs Glut1 gene transfer in mice comprising a genetic disruption in the Glut1 gene (i.e. mice with Glut1 haploinsufficiency), which the ordinary artisan would have recognized as mice with Glut1 DS.

Applicant alleges “unexpected results” in the specification on page 5, second full paragraph; and in Figure 5C. In particular, Applicant alleges that Figure 5C shows that AAV9-Glut1 gene transfer “elevates CSF glucose levels from below 40-52 mg/dl to above about 53 mg/dl” (Applicant’s emphasis), which Applicant states is the within the “normal range” of CSF glucose levels in unaffected individuals. Applicant asserts that this result is unexpected by the closest prior art Winkler (cited in Examiner’s rejection) because Winkler “does not measure CSF glucose levels”. See pages 16-17 of Applicant’s reply. Applicant’s remarks have been carefully considered, but are not found persuasive. In this case, Applicant’s arguments is predicated on a confusion of the “normal range” of CSF glucose levels found in humans as compared to the “normal range” found in mice. Figure 5C is an experiment performed on mice, not human. Pages 44-45, joining paragraph, of the specification discloses that the normal range of CSF glucose levels in humans is greater than about 53 mg/dl. However, in the same paragraph, the specification discloses that the normal range of CSF glucose levels in wild-type mice is about 74.6±7.17 mg/dl. This can be clearly seen in Figure Accordingly, contrary to Applicant’s remarks, Figure 5C does not show AAV9-Glut1 gene transfer increased CSF glucose levels in Glut1 DS model mice to the “normal range” of CSF glucose levels found in wild-type mice. With respect to Applicant’s remark that Winkler does not measure CSF glucose levels, it is not clear why Applicant believes that Winkler’s failure to measure CSF glucose levels is evidence that increasing CSF glucose to the level depicted in Figure 5C, which is below the “normal range”, is an unexpected result. A lack of anticipatory data (e.g., Figure 5C) in Winkler is not necessarily evidence of an “unexpected result”.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J GRABER whose telephone number is (571)270-3988.  The examiner can normally be reached on Monday-Thursday: 9:00 am - 4:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on (571) 272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES JOSEPH GRABER/Examiner, Art Unit 1633                                                                                                                                                                                                        
/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633